Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 6/22/22 is acknowledged.  Claims 1, 2, 7, 10-18, 21-25, 27, 28 and 30 are pending. Claims 1, 2, 10-12, 15-18 are withdrawn.  Claims 7, 13, 14, 21-25, 27, 28 and 30 are under consideration.

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 13, 22, 24, 27, 28, and 30 stand rejected under 35 U.S.C. 103 as being unpatentable over Manalo (US 2019/0022229) in view of Rivas (US 2018/0296616).
Manalo teaches a chemical composition for human consumption which includes a cannabinoid composition mixed in a delivery system, wherein the delivery system can be oil based (e.g. abstract; Claim 1). Manalo teaches that the carrier oil is an MCT oil, specifically caprylic acid, which provides the most efficient delivery system based on absorption rates, efficacy, and purity (e.g. paragraph 0008-0010, 0014-0016).  Manalo teaches a step of heating the oil-based substrate to a specified temperature, and mixing a cannabinoid compound into the oil-based substrate (e.g. paragraph 0068-0074). Manalo teaches maintaining the elevated temperature for a specific time interval, which implies that the mixture is cooled following the heating step (e.g. paragraph 0068, 0072-0074; Claim 9). Manalo teaches that the MCT oil is mixed with pure molecularly separated cannabinoids (e.g. paragraph 0058, 0071). Manalo teaches cannabinoids and terpenes can be individually isolated for a molecule's maximum benefits or can be selectively blended in order to encourage an entourage effect (e.g. abstract; paragraph 0004).
Manalo does not teach how the molecularly separated cannabinoids and terpenes are produced. This is made up for by the teachings of Rivas. 
Rivas teaches a multi-step process for selectively purifying various pharmacologically-relevant components of a source plant such as cannabis (e.g. abstract). Rivas teaches the steps consisting of: a) winterizing the cannabis extract; c) after step b) distilling the winterized cannabis extract to remove all naturally occurring terpenes from the cannabis extract, thereby producing molecularly separated cannabinoids (e.g. Fig 1). Rivas teaches that selected terpenes and cannabinoids are then recombined in predetermined proportions to achieve extracts of unusual purity and having targeted therapeutic profiles (e.g. abstract; paragraph 0008, 0074). The teaching that selected terpenes are recombined suggests that all terpenes were removed.  
Regarding Claims 7, 13, 27, 28 and 30, it would have been obvious to one of ordinary skill in the art at the time of filing to include the method of producing molecularly separated cannabinoids and terpenes of Rivas in the methods and compositions of Manalo. Manalo is silent as to method steps of producing the cannabinoids used in their compositions and methods.  One of ordinary skill in the art would have been motivated to seek out additional guidance on the appropriate process steps to obtain the “individually isolated” cannabinoids and terpenes required by Manalo. One would have predicted success as both of Manalo and Rivas are directed to mixtures and methods comprising cannabinoids, terpenes, and MCT oil. In addition, one of ordinary skill in the art would have been motivated to selected heated caprylic acid oil, as in Manalo, as it is taught to provide the most efficient delivery system based on absorption rates, efficacy, and purity.  Regarding the order of the steps of mixing the molecularly separated cannabinoids and terpene blend, it is obvious to make changes in sequence of adding ingredients (see MPEP 2144.04,IV.C). In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)
Regarding Claims 22 and 24, Manalo teaches that the delivery system may be a powder (e.g. abstract; Claim 4). 

Allowable Subject Matter
Claims 14, 21, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 3, that Manalo teaches away from the use of MCT oil.  This is not found persuasive.  Claim 7 recites “d) mixing the molecularly separated cannabinoids with a heated MCT oil”. Caprylic acid is a medium chain triglyceride oil (MCT). Applicant may choose to remove the article “a” or further specify that MCT refers to a blended oil. In addition, Manalo teach a preference for caprylic acid, but also exemplify the use of blended MCT oil (e.g. paragraphs 0073-0074). 
	Applicant further argues on page 4 that Manalo does not teach the addition of the terpene blend as the last step, separate from the step of adding the MCT oil.  Applicant argues that heat destroys the terpenes due to their volatility.  This is not found persuasive.  As described supra, regarding the order of the steps of mixing the molecularly separated cannabinoids and terpene blend, it is obvious to make changes in sequence of adding ingredients (see MPEP 2144.04,IV.C). In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  It is noted that the claim does not recite specific temperatures or times for the heating and cooling steps.  Further, it is known in the art that terpenes are thermally sensitive, as taught by Rivas (e.g. abstract; paragraph 0019). One of ordinary skill in the art would have known to adjust the temperature and mixing steps as needed in order to avoid degradation of the ingredients therein. 
Applicant further argues on page 4 that steps of Rivas are done in a different order and with a different motivation than the claimed invention. This is not found persuasive.  Applicant points to the first step of Rivas and compares to step (c) as claimed, however the step corresponds to (a) “producing cannabis extract”. Rivas teaches the steps consisting of: winterizing the cannabis extract; c) after step b) distilling the winterized cannabis extract to remove all naturally occurring terpenes from the cannabis extract, thereby producing molecularly separated cannabinoids (e.g. Fig 1; paragraphs 0007, 0008, 0060-0089).  The fact that Rivas teaches that some terpenes are removed in the first distillation step does not render the remaining steps unobvious. In addition, while Rivas does discuss a “terpene-rich essential oil”, they also disclose the removal of terpenes themselves, specifically after the winterization and distillation steps (e.g. abstract; paragraph 0020, 0061, 0063, 0074) and Manalo teaches cannabinoids and terpenes can be individually isolated for a molecule's maximum benefits or can be selectively blended in order to encourage an entourage effect (e.g. abstract; paragraph 0004).
Applicant further argues that Rivas does not produce cannabinoids that are separated from other cannabinoids (“molecularly separated cannabinoids”).  This is not found persuasive.  The instant Specification in [0092] states” Molecularly separated means the cannabinoids have been molecularly separated from the rest of the cannabis compounds. Alternatively, molecularly separated can also mean that the cannabinoids were isolated from other cannabinoids”.  Therefore the broadest interpretation, given Applicant’s definition, does not require individual cannabinoids separated from each other.  In addition, the claim steps do not teach selection and removal of cannabinoids, but rather require they are all present and used in step d). Claim 7 recites “… after step b) distilling the winterized cannabis extract to remove all naturally occurring terpenes from the cannabis extract, thereby producing molecularly separated cannabinoids; d) mixing the molecularly separated cannabinoids with a heated MCT oil…”.
Regarding the teachings of Green, the Examiner inadvertently included the name “Green” in the body of the 103 rationale, however it was not, and is not, relied upon in the rejection. 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619